Title: From Thomas Jefferson to French Strother, 8 June 1797
From: Jefferson, Thomas
To: Strother, French


                    
                        [Dear Sir]
                        Philadelphia June 8. 1797.
                    
                    In compliance with the desire you expressed in the few short moments I had the pleasure of being with you at Fredericksburg, I shall give you some account of what is passing here. The President’s speech you will have seen; and how far it’s aspect was turned towards war. An opinion here is that the Executive had that in contemplation, and were not without expectation that the legislature might catch the flame. A powerful part of that has shewn a disposition to go all lengths with the Executive; and they have been able to persuade some of more moderate principles to go so far with them as to join them in a very sturdy address. They have voted the compleating and manning the three frigates, and going on with the fortifications. The Senate have gone much further. They have brought in bills for buying more armed vessels, sending them and the frigates out as convoys to our trade, raising more cavalry, more artillerists, and providing a great army, to come into actual service  only if necessary. They have not decided whether they will permit the merchants to arm. The hope and belief is that the Representatives will concur in none of these measures: though their divisions hitherto have been so equal as to leave us under doubt and apprehension. The usual majorities have been from 1. to 6. votes, and these sometimes one way, sometimes the other. Three of the Virginia members dividing from their collegues occasion the whole difference. If they decline these measures, we shall rise about the 17th. inst. It appears that the dispositions of the French government towards us were of a very angry cast indeed: and this before Pickering’s letter to Pinckney was known to them. We do not know what effect that may produce. We expect Paine every day in a vessel from Havre, and Colo. Monroe in one from Bordeaux. Tobacco keeps up to a high price and will still rise. Flour is dull at 7 1/2 Dollars. I am with great esteem Dear Sir Your friend & servt
                    
                        Th: Jefferson
                    
                